                 Case 2:21-cr-00034-RSM Document 25 Filed 09/07/21 Page 1 of 2




 1

 2

 3                                                                  The Honorable Ricardo S. Martinez
 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                              No. CR21-034 RSM

 9
                     Plaintiff,
                                                            ORDER GRANTING AGREED MOTION
10          v.                                              TO CONTINUE TRIAL DATE AND
                                                            PRETRIAL MOTIONS DEADLINE
11   JORDAN SANCHEZ,

12
                     Defendant.

13
            THIS MATTER having come before the Court on an agreed motion for a continuance of
14

15   the trial and the pretrial motions due date, and the Court having considered the facts set forth in

16   the motion and the records and files herein, the Court FINDS as follows:

17          1.       That the ends of justice will be served by ordering a continuance in this case, that

18   a continuance is necessary to ensure adequate time for effective case preparation and that these
19
     factors outweigh the best interests of the public and defendant in a speedy trial.
20
            2.       A failure to grant the continuance would deny defense counsel the reasonable time
21
     necessary for effective preparation, taking into account the exercise of due diligence, within the
22
     meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure to grant a continuance in the
23
     proceeding would likely result in a miscarriage of justice, within the meaning of 18 U.S.C. §
24
     3161(h)(7)(B)(i).
25

      ORDER GRANTING AGREED MOTION TO                               BLACK & ASKEROV, PLLC
      CONTINUE TRIAL DATE AND PRETRIAL                          705 Second Avenue, Suite 1111
      MOTIONS DEADLINE                                                Seattle, WA 98104
      (Jordan Sanchez; No. CR21-034 RSM) - 1                   206.623.1604 | Fax: 206.658.2401
                 Case 2:21-cr-00034-RSM Document 25 Filed 09/07/21 Page 2 of 2




            3.       The ends of justice will be served by ordering a continuance in this case, as a
 1
     continuance is necessary to ensure adequate time for the defense to review discovery and
 2

 3   effectively prepare for trial. All of these factors outweigh the best interests of the public and

 4   defendant in a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).

 5          IT IS THEREFORE ORDERED that the trial date shall be continued to May 9, 2022,

 6   and that the pretrial motions deadline is reset to April 7, 2022.
 7
            IT IS FURTHER ORDERED that the resulting period of delay from the filing of the
 8
     motion to continue to the new trial date is hereby excluded for speedy trial purposes under 18
 9
     U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
10

11          DONE this 7th day of September, 2021.

12

13

14                                                  A
                                                    RICARDO S. MARTINEZ
15                                                  CHIEF UNITED STATES DISTRICT JUDGE

16
     Presented by:
17
     BLACK & ASKEROV, PLLC
18

19

20   Christopher Black
     Attorney for Jordan Sanchez
21

22

23

24

25

      ORDER GRANTING AGREED MOTION TO                               BLACK & ASKEROV, PLLC
      CONTINUE TRIAL DATE AND PRETRIAL                          705 Second Avenue, Suite 1111
      MOTIONS DEADLINE                                                Seattle, WA 98104
      (Jordan Sanchez; No. CR21-034 RSM) - 2                   206.623.1604 | Fax: 206.658.2401
